United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40322
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID ALEX MARTINEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-03-CR-9-1
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     David Alex Martinez appeals the sentence imposed following

his guilty-plea conviction of violating 18 U.S.C. §§ 922(g)(1)

and 924(a)(2) by being a felon in possession of a firearm.

Martinez argues that the district court lacked the authority

under 18 U.S.C. § 3584(a) to order that he serve his federal

sentence consecutively to any state sentence that may be imposed

against him in the future.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40322
                                -2-

     As Martinez acknowledges, his argument is foreclosed by this

court’s opinion in United States v. Brown, 920 F.2d 1212, 1216-17

(5th Cir. 1991).   Martinez raises the argument solely to preserve

it for possible Supreme Court review.

     Accordingly, the judgment of the district court is AFFIRMED.